                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   TRAVIS CLINTON COLEMAN,                                   CASE NO. C19-1497-JCC
10                              Plaintiff,                     ORDER
11          v.

12   CATHERINE SCHROEDER, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 7). Having thoroughly
17   considered the report and recommendation and the relevant record, the Court hereby FINDS and
18   ORDERS that:
19          1. The report and recommendation (Dkt. No. 7) is ADOPTED and APPROVED;
20          2. Plaintiff’s application to proceed in forma pauperis (Dkt. No. 6) is
21               DENIED.
22          3. Plaintiff is directed to pay the $400 filing fee within thirty (30) days of the date
23               on which this order is issued. Failure to timely submit the requisite filing fee will
24               result in immediate termination of this action.
25          4. The Clerk is DIRECTED to send a copy of this order to the parties and to Judge
26               Peterson.


     ORDER
     C19-1497-JCC
     PAGE - 1
 1          DATED this 3rd day of December 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1497-JCC
     PAGE - 2
